internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc p si 7-plr-106741-00 date date legend company a corporation corporation b c d e f g h corporation merger consideration a b plr-106741-00 c d e f g h i j k l i m j n k l m o n o p p plr-106741-00 q q r s t r u y w s x y z aa bb dear sir or madam in a letter dated you requested a ruling concerning the proper timing of adjustments to the basis of shareholders’ stock in company under sec_1367 of the internal_revenue_code this letter responds to your request the information submitted and the representations made are summarized as follows company an s_corporation was organized in a to facilitate the acquisition of certain assets from corporation which was merged with and into corporation on b prior to the merger of corporation into corporation corporation contributed all of its other assets to company and distributed all of company’s stock to the shareholders of corporation the spin-off in a series of transactions that qualified under sec_368 sec_355 and sec_368 a private_letter_ruling was obtained confirming the tax consequences corporation has been an s_corporation since its taxable_year plr-106741-00 beginning c and company has satisfied the ten-year period of sec_1374 for any sales of company’s assets company currently has approximately d of accumulated subchapter_c_earnings_and_profits relating back to the period when corporation was a c_corporation allocated to company from corporation as a result of the spin-off in addition company’s accumulated_adjustments_account aaa was approximately e as of f on g the board_of directors of company adopted a plan of complete_liquidation for company the plan the shareholders of company approved the plan on h the plan is intended to constitute a plan of complete_liquidation under sec_331 and the distributions under the plan are to be distributions in complete_liquidation of company for all federal_income_tax purposes the plan for complete_liquidation is to be effected by the implementation of the following transactions the consummation of the transactions contemplated by certain assets purchase agreements company’s distribution to the shareholders or to a limited_liability_company the llc owned by the shareholders in the same proportion as they own shares of company of all of the net cash proceeds from the asset sales and certain other assets of company that do not relate specifically to any of company’s business divisions and a the merger of company with and into a subsidiary of corporation the merger is expected to be treated for all income_tax purposes as a sale by company of all of its assets to corporation in exchange for the merger consideration and the assumption by corporation of the liabilities of company followed by a final liquidating_distribution by company to the shareholders and or llc of the merger consideration or any right thereto in a complete_liquidation of company pursuant to the merger or b if the merger does not occur any other legal actions that would result in a complete_liquidation of company including a merger of company with and into the llc at the time it adopted the plan company consisted of four business units the a business the b business the c business and the d business the a business consisted of the e f and g divisions the b business consisted of the h and i divisions the c business consisted of the j and k divisions the d business consisted of a d site called l plr-106741-00 in anticipation of adopting the plan company entered into the following agreements the asset purchase agreements pursuant to which the assets of all its divisions other than the h division which is the subject of the merger agreement have been or will be sold the asset sales the asset purchase agreement by and between company and m dated i pursuant to which company will sell the e division to m for j plus the assumption_of_liabilities the asset purchase agreement by an between company and n dated k pursuant to which company on l sold the g division to n for m plus the assumption_of_liabilities the asset purchase agreement by and between company and o dated n pursuant to which company on o sold the f division to o for p plus assumption_of_liabilities the share purchase agreement by and among company p and q dated q as amended by a letter agreement dated r pursuant to which company on s sold the stock of q to p for t the asset purchase agreement by and between company and r dated u pursuant to which company on v sold the k division to r for w plus assumption_of_liabilities and the asset purchase agreement by and between company and s dated x pursuant to which company will sell the i division to s for y plus the assumption_of_liabilities on z company also entered into the merger agreement pursuant to which company will merge in a taxable transaction with and into a wholly-owned subsidiary of corporation in exchange for the merger consideration under the terms of the merger agreement all assets sales must be completed before the merger so that corporation will not acquire any of the operations that are committed to be sold pursuant to the asset purchase agreement the merger agreement provides that if among other things all the conditions to closing the merger are satisfied by aa except for the consummation of the asset sales or if by bb company does not have a reasonable expectation of consummating all of the asset sales on or before aa corporation can elect to require company to sell all of the assets of the h division to corporation for the same consideration pursuant to an asset purchase agreement rather than pursuant to the merger plr-106741-00 pursuant to the plan company has distributed to the shareholders the proceeds of the asset sales that have been completed company contemplates that it will distribute to the shareholders the net_proceeds of the sales of company’s remaining divisions as liquidating distributions from time to time after the sales close as a result it is anticipated that the shareholders will receive one or more liquidating distributions in each year that the complete_liquidation of company continues until the final liquidating distributions taxpayer represents that as of f the shareholders’ aggregate basis in their company stock was approximately e and each shareholder’s annual_accounting_period is the calendar_year you requested a ruling on behalf of company that for purposes of determining the amount of gain_or_loss to be recognized by a shareholder on the receipt of any liquidating_distribution made during a taxable_year such shareholder’s basis in company’s stock will be determined after giving effect to the adjustments provided in sec_1367 for such taxable_year including any adjustments to take into account the gains recognized by company pursuant to the sales of its divisions sec_1366 provides that in determining the tax under chapter of a shareholder for the shareholder’s taxable_year in which the taxable_year of the s_corporation ends or for the final taxable_year of a shareholder who dies or of a_trust or estate which terminates before the end of the corporation’s taxable_year there shall be taken into account the shareholder’s pro_rata share of the corporation’s- a items of income including tax-exempt_income loss deduction or credit the separate treatment of which could affect the liability for tax of any shareholder and b nonseparately_computed_income_or_loss sec_1366 provides that the character of any item included in a shareholder’s pro_rata share under sec_1 a is determined as if the item were realized directly from the source from which realized by the corporation or incurred in the same manner as incurred by the corporation sec_1367 provides that the basis of each shareholder’s stock in an s_corporation shall be increased for any period by the sum of the following items determined with respect to that shareholder for such period a the items of income described in sec_1366 b any nonseparately computed income determined under sec_1366 and c the excess of the deductions for depletion over the basis of the property subject_to depletion plr-106741-00 sec_1367 provides that the basis of each shareholder’s stock in an s_corporation shall be decreased for any period but not below zero by the sum of the following items determined with respect to the shareholder for such period a distributions by the corporation which were includible in the income of the shareholder by reason of sec_1368 b the items of loss and deduction described in sec_1366 c any nonseparately computed loss determined under sec_1366 d any expense of the corporation not deductible in computing its taxable_income and not properly chargeable to capital_account and e the amount of the shareholder’s deduction for depletion for any oil_and_gas property held by the s_corporation to the extent such deduction does not exceed the proportionate share of the adjusted_basis of such property allocated to such shareholder under sec_613a sec_1_1367-1 provides that the adjustments described in sec_1367 to the basis of a shareholder’s stock are determined as of the close of a corporation’s taxable_year and the adjustments are generally effective as of that date however if a shareholder disposes of stock during the corporation’s taxable_year the adjustments with respect to that stock are effective immediately prior to the disposition sec_1368 prescribes for the tax treatment of distributions of property made by an s_corporation with respect to its stock to which but for sec_1368 sec_301 would apply sec_1371 provides that except as otherwise provided and except to the extent inconsistent with subchapter_s subchapter_c shall apply to an s_corporation and its shareholders sec_301 in general prescribes rules for the tax treatment of a distribution_of_property made by a corporation to a shareholder with respect to its stock sec_331 provides that amounts received by a shareholder in a distribution in complete_liquidation of a corporation shall be treated as in full payment in exchange for the stock sec_301 does not apply to any distribution_of_property other than a distribution referred to in sec_316 in complete_liquidation sec_1_331-1 provides that the gain_or_loss to a shareholder from a distribution in partial or complete_liquidation is determined under sec_1001 by comparing the amount of the distribution with the cost or other basis of the stock plr-106741-00 based on the information submitted and the representations made and provided that the shareholders’ receipt of the proceeds from company’s sales of its divisions is treated as full payment to the shareholders in return for their stock in company under sec_331 we conclude that for purposes of determining the amount of gain_or_loss recognized by a shareholder on receipt of any liquidating_distribution made during a taxable_year the shareholder’s basis in company’s stock will be determined after giving effect to the adjustments provided in sec_1367 for that taxable_year including any adjustments to take into account the gains recognized by company pursuant to the sales of its divisions except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provision of the code in particular we express or imply no opinion whether the shareholders’ receipt of the proceeds from company’s sale of its divisions is treated as full payment to the shareholders in return for their stock in company under sec_331 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely yours christine e ellison chief branch office of the associate chief_counsel passthroughs and special industries
